I am not persuaded that L. 1939, c. 431, art. 2, § 20, is unconstitutional insofar as it imposes five per cent upon the gross receipts from the motor vehicle tax and the gasoline tax credited to the trunk highway fund for administrative purposes. We held in State ex rel. Holm v. King, 184 Minn. 250,238 N.W. 334, 336, that an appropriation by the legislature from the highway fund of an amount to cover the expense of the secretary of state in issuing licenses and collecting the motor vehicle tax did not violate the constitutional protection given this fund by art. 16, § 2, of our constitution. The same must necessarily hold true in respect to *Page 436 
the receipts of the trunk highway fund from the collection of the gasoline tax. We there said [184 Minn. 255]:
"Does art. 16 intend that the great expense of imposing and enforcing this special tax is to be borne by the general taxes derived from other property? We think not. It is more reasonable to consider that when by art. 16 the people established this trunk highway system and authorized the taxation of motor vehicles on a more onerous basis than other property for the special use of the system it was thought that the expense of imposing and collecting this tax which was to produce the necessary funds was an essential part of the enterprise to be paid out of such funds."
There is nothing in this record to show that five per cent of the motor vehicle and gasoline taxes paid into the trunk highway fund equals or exceeds the actual expense of the imposition and collection of those taxes. On the contrary, the presumption is that the legislature had all the information needed to determine that the percentage fixed was as near the actual expense connected with the collection of those taxes as possibly could be ascertained. To what departments this five per cent from the trunk highway fund is to go, or that all departments of the state government are not covered by L. 1939, c. 431, art. 2, § 20, are questions not now for decision.